Citation Nr: 1821020	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-22 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease for the purpose of retroactive benefits under Nehmer v. Veterans Administration of the Gov't of the U.S. (Nehmer).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1967 to March 1970.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In the July 2013 substantive appeal (via VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ).  In November 2017, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704(e) (2017).

The issue on appeal was last adjudicated in a June 2013 statement of the case (SOC).  Since that decision, VA has obtained and associated with the claims file additional VA treatment records.  In February 2018, the Veteran waived initial consideration of this evidence by the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has diagnoses of hypertension and an enlarged heart.  He does not have diagnoses of ischemic heart disease or coronary artery disease.

2.  The Veteran is presumed to have been exposed to herbicide agents, to include Agent Orange.

3.  The Veteran's hypertension was not noted during service and it did not manifest to a disabling degree during service or within a year of discharge from service.

4.  The Veteran's diagnoses were not incurred in, and are not otherwise related to, his active military service.


CONCLUSION OF LAW

The criteria for service connection for heart disease have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In September 2010, the RO reviewed the Veteran's claims file and identified him as a potential class member under Nehmer based on a prior application for entitlement to service connection for heart disease.  In an August 2011 rating decision, the RO denied a claim of entitlement to service connection for ischemic heart disease and the Veteran appealed.  The Veteran seeks service connection for heart disease for the purposes of retroactive benefits under Nehmer.  For the reasons that follow, the Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection for certain diseases may also be granted on a presumptive basis as due to exposure to herbicide agents, to include Agent Orange.  38 C.F.R. § 3.309(e).  If a veteran is found to have been exposed to an herbicide agent, to include Agent Orange, but his diagnosed disease is not eligible for presumptive service connection, the effects of the herbicide exposure must still be considered on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

The evidence shows the Veteran has diagnoses of hypertension and an enlarged heart.  There are indications he had minor atherosclerotic calcifications of the peripheral arteries at the base of the brain; however, there was no diagnosis associated with these symptoms.  See VA treatment record (4/21/2006) (CT scan of the brain).  

The Veteran also contends he has a diagnosis of ischemic heart disease.  See 38 C.F.R. § 3.309(e) (providing for presumptive service connection for ischemic heart disease and indicating that coronary artery disease falls within the definition of ischemic heart disease).  Historically, the Veteran reported that he had cardiovascular disease or coronary artery disease (CAD).  VA treatment records dated March 2005 and March 2006 show the Veteran received psychiatric treatment and "CAD" was listed under an Axis III diagnosis.  In November 2011, the Veteran submitted an Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) completed by his VA treating physician, Dr. I.B.  The doctor checked a box indicating the Veteran did have a diagnosis of ischemic heart disease; however, no explanation was provided for the diagnosis and there was no associated testing that revealed the diagnosis.  A July 2013 VA treatment record showed the Veteran requested to speak to Dr. I.B. about his heart.  The Veteran indicated that his inquiry was for a class action law suit for exposure to Agent Orange and CAD.  The treatment record showed Dr. I.B. reviewed his records and CPRS.  The doctor indicated that there was no history of CAD, cardiac intervention, etc. and no listed problems related to CAD.  The treatment record indicated that the Veteran was satisfied with his review of the chart and the negative answer provided by Dr. I.B.  A May 2015 VA treatment record from Dr. I.B. showed the Veteran did not meet the criteria for a diagnosis of ischemic heart disease.

Based on a review of all of the evidence of record, the Board finds that the Veteran does not have a diagnosis of ischemic heart disease or CAD.  The Veteran is not competent to provide such a diagnosis because he does not possess the medical training or expertise required to make such a determination.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, his statements to that end are of no probative value.  The Axis III diagnoses of CAD contained in VA treatment records pertaining to psychiatric treatment are not competent evidence of a diagnosis.  The Veteran's heart was not being evaluated during those appointments and his other medical records at the time did not contain such a diagnosis.  The November 2011 DBQ completed by the Veteran's treating VA physician is competent evidence of a diagnosis of ischemic heart disease, but it is not probative.  The Board notes this initial diagnosis was unsupported by any rationale or testing.  Most significantly, subsequent statements by the same physician indicated that the Veteran has never had a diagnosis of CAD or ischemic heart disease.  Given the foregoing, the 2011 DBQ is not probative and does not establish a current disability of ischemic heart disease.  The Board finds the Veteran has diagnoses of hypertension and an enlarged heart and he does not have diagnoses of ischemic heart disease or CAD.

The Veteran contends his heart problems developed secondary to exposure to Agent Orange.  A review of his service records confirms service in the Republic of Vietnam during the presumptive period.  As there is no affirmative evidence to the contrary, exposure to herbicide agents is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's hypertension and enlarged heart are not listed in § 3.309(e) as diseases entitled to presumptive service connection due to exposure to herbicide agents.  Nonetheless, service connection must still be considered on a direct basis.  Combee, 34 F.3d at 1039.

The evidence supporting a nexus between the Veteran's current diagnoses and his presumed exposure to herbicide agents is limited to his own lay statements.  The Veteran is not competent to describe such an etiological relation because he does not possess the medical training or expertise required to make such a determination.  Jandreau, 492 F.3d at 1377.  As there is no competent evidence indicating that his diagnoses may be related to service, VA does not have a duty to obtain a medical examination or opinion to further consider their etiology.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board also notes that the Veteran's own conclusory statements are insufficient to trigger VA's duty to assist by providing a medical examination or opinion.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010). 

The Veteran's hypertension is considered a chronic disease within the meaning of § 3.309(a); however, the evidence does not show that this disease was noted during service or that it manifested to a disabling degree during service or within a year of discharge from service.  Accordingly, entitlement to service connection for hypertension on a presumptive basis as a chronic disease is not warranted and the continuity of symptomatology framework is not applicable.  38 C.F.R. §§ 3.303(b), 3.309(a).

In sum, the Veteran has current diagnoses of hypertension and an enlarged heart, and he is presumed to have been exposed to herbicide agents, to include Agent Orange, during service in the Republic of Vietnam.  He does not, however, have a diagnosis of ischemic heart disease or CAD.  The evidence does not support that service connection is warranted on a presumptive basis for chronic diseases or diseases associated with exposure to herbicide agents.  The evidence also does not establish a nexus between his current diagnoses and his active military service, to include his presumed exposures.  In this regard, the evidence is not in equipoise and there is no doubt to be resolved.  Accordingly, service connection for heart disease is not warranted.


ORDER

Service connection for heart disease is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


